Judgment of the Supreme Court, New York County (Ira F. Beal, J.), rendered November 1, 1988, convicting defendant, following a nonjury trial, of criminal sale of a controlled substance in the second and third degrees and sentencing him to concurrent prison terms of from three years to life on each count, unanimously affirmed.
On November 6, 1987 and on December 18, 1987 the defendant sold cocaine to an investigator for the New York City Department of Investigation. The sales, which were tape recorded, cumulatively involved more than one ounce of cocaine and the exchange of $950.
Defendant’s contention that the cocaine belonged to his cousin and that he acted solely as an agent for the undercover investigator is belied by defendant’s audiotaped statements. The recordings reflect a conversation in which the defendant instructed the investigator on how he could earn money by selling cocaine, and include the following statements: "Me and my cousin, all we’re trying to do is make some money” and "He [defendant’s cousin] ain’t going to do nothing without me involved.” (See, People v Lam Lek Chong, 45 NY2d 64, 74 [1978], cert denied 439 US 935 [1978].) Concur—Murphy, P. J., Sullivan, Ross, Kassal and Smith, JJ.